Relator avers that he is incarcerated in the Cuyahoga County Correction Center ("county jail"). Relator requests that this court compel respondents sheriff, warden and director to provide "meaningful access" to the law library at the county jail.
After respondents filed a motion to dismiss, relator filed a notice of change of address indicating that he had been transferred to the Trumbull Correctional Institution in Leavittsburg. Respondents filed a supplement to the motion to dismiss in which they also, alternatively, requested summary judgment. Respondents argue that relator's request for relief is now moot because relator is no longer in the custody of respondents. We agree.
Furthermore, we also observe that relator failed to comply with Loc.App.R. 45(B)(1)(a), which requires that complaints in original actions "be supported by an affidavit from the plaintiff or relator specifying the details of the claim." Thus there are alternative grounds for terminating this case.
Because the action is now moot, we grant respondents' motion for summary judgment. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ denied.
  ______________ KARPINSKI, J.:
ANN DYKE. P.J., and PATRICIA ANN BLACKMON. J., CONCUR.